      1:19-cv-00853-MGL        Date Filed 07/16/20      Entry Number 22        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

BENSON LEE DUNBAR, JR.,                          §
          Plaintiff,                             §
vs.                                              §   CIVIL ACTION NO. 1:19-cv-00853-MGL
                                                 §
ANDREW SAUL,                                     §
Commissioner of Social Security,                 §
             Defendant.                          §

 ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES

       This is a Social Security appeal. Pending before the Court is Plaintiff Benson Lee Dunbar’s

motion under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), for attorney fees in the amount

of $4,394.25 and $16.00 for expenses. Defendant Andrew Saul does not oppose the motion.

       Having carefully considered the motion, the response, the record, and the relevant law, it

is the judgment of the Court the motion is GRANTED.

       IT IS SO ORDERED.

       Signed this 16th day of July, 2020, in Columbia, South Carolina.

                                                 /s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE
